Exhibit 10(rrr)
DATED
4th August 2009
LOAN NOTE INSTRUMENT
between
PURICORE INTERNATIONAL LIMITED
and
LABCAIRE SYSTEMS LIMITED
and
PURICORE PLC

 

 



--------------------------------------------------------------------------------



 



Contents
Clause

         
1 Interpretation
    1  
2 Constitution of the Loan Notes
    2  
3 Redemption of Loan Notes
    3  
4 Undertaking
    4  
5 Certificates
    4  
6 Powers of the Issuer
    4  
7 This instrument
    4  
8 Set-off
    5  
9 Meetings
    5  
10 Guarantee
    5  
11 Substitution and replacement
    6  
12 Third party rights
    7  
13 Governing law and jurisdiction
    8  
 
       
Schedule
       
 
       
Schedule 1 Certificate
    9  
 
       
Schedule 2 Redemption Notice
    10  
 
       
Schedule 3 Conditions
    11  
1 Redemption
    11  
2 Foreign currency election
    11  
3 Payments
    11  
4 Miscellaneous
    12  
 
       
Schedule 4 The Register
    13  
1 Register
    13  
2 Transfer and transmissions
    13  
3 Notices
    14  
4 Replacement of Certificates
    15  
 
       
Schedule 5 Meetings of Noteholders
    16  

 

 



--------------------------------------------------------------------------------



 



This instrument is dated 4th August 2009
Parties

(1)  
Puricore International Limited incorporated and registered in England and Wales
with company number 02695450 whose registered office is at 2 Bloomsbury Street,
London, WC1B 3ST (Issuer).

(2)  
Labcaire Systems Limited incorporated and registered in England and Wales with
company number 02683459 whose registered office is 175 Kenn Road, Clevedon,
North Somerset, BS21 6LH (First Guarantor).

(3)  
Puricore Plc incorporated and registered in England and Wales with company
number 05789798 whose registered office is at 58 Davies Street, London, W1K 5JF
(Second Guarantor).

Background

(A)  
The Issuer has, pursuant to its Memorandum and Articles of Association and by
resolution of its Board of Directors passed on 3 August 2009, resolved to create
up to a maximum nominal amount of $1,000,000, a 0% Fixed Rate Unsecured Loan
Note, to be constituted in the manner set out below.

(B)  
The First Guarantor and the Second Guarantor have agreed to guarantee the
repayment by the Issuer of the Loan Note on the terms and conditions set out
below.

Agreed terms

1  
Interpretation

1.1  
The definitions and rules of interpretation in this clause 1 apply in this
instrument.

Articles: the articles of association from time to time of the Issuer.
Business Day: a day (other than a Saturday, Sunday or public holiday) on which
commercial banks are open for general business in the City of London.
Certificates: the certificates in respect of Loan Note.
Conditions: the conditions referred to in clause 2 and set out in Schedule 3.
Directors: the board of directors of the Issuer from time to time, or a duly
authorised committee of the board.
Loan Note: the guaranteed interest free loan note of the Issuer constituted by
this instrument.
Noteholders: the several persons from time to time entered in the Register as
the holders of the Loan Note, and any references to a holder’s Loan Note means
the Loan Note in respect of which he is so registered.
Redemption Notice: a notice substantially in the form set out in Schedule 2.
Register: the register of the Loan Note (provisions relating to which are set
out in Schedule 4).

 

1



--------------------------------------------------------------------------------



 



Special Resolution: a resolution passed at a meeting of the Noteholders (duly
convened and held in accordance with the provisions of Schedule 5) by a majority
consisting of not less than three-fourths of the persons voting upon a show of
hands and, if a poll is demanded, by a majority consisting of not less than
three-fourths of the votes given on the poll.
Subsidiary: a “subsidiary”, as defined in section 736 of the Companies Act 1985,
of the Issuer and any other company which is a subsidiary (as so defined) of a
company which is itself a subsidiary of the Issuer. Unless the context otherwise
requires, the definition of Subsidiary will apply to any company as it is at the
time the definition is applied.

1.2  
Any phrase introduced by the terms including, include or any similar expression
shall be construed as illustrative and shall not limit the sense of the words
preceding those terms.

1.3  
References to any statute or statutory provision shall include references to
such statute or statutory provision as in force at the date of this instrument
and as subsequently re-enacted or consolidated and shall include references to
any statute or statutory provision of which it is a re-enactment or
consolidation.

1.4  
A person includes a corporate or unincorporated body.

1.5  
References to the singular shall include the plural, and vice versa.

1.6  
References to clauses and schedules are (unless expressly stated otherwise) to
clauses of, and schedules to, this instrument.

1.7  
Clause and schedule headings do not affect the interpretation of this
instrument.

1.8  
References to any Loan Notes as outstanding mean that they are in issue,
unredeemed and uncancelled.

2  
Constitution of the Loan Note

2.1  
The principal amount of the Loan Note constituted by this instrument is limited
to $1,000,000. The Loan Note may be issued in denominations of any amount and
shall be transferable in whole or (in amounts and integral multiples of
$250,000) in part, as provided in Schedule 4.

2.2  
This instrument shall operate for the benefit of the Noteholder, who may sue for
the performance or observance of its provisions in his own right so far as his
holding of the Loan Note is concerned, and for all persons claiming through or
under him. The Issuer shall comply with the terms of the Loan Note and the
Conditions and the Loan Note shall be held subject to the Conditions. The
Conditions and schedules shall be deemed to be incorporated in this instrument
and shall be binding on the Issuer, the first Guarantor, the Second Guarantor,
and the Noteholder and all persons claiming through or under him.

2.3  
Until such time as the Loan Note is redeemed or repurchased in accordance with
the provisions of this instrument and save as set out in clause 3.5, no interest
shall accrue on the principal amount of the Loan Note.

2.4  
Further loan notes may be issued whenever, to whomever, and on whatever terms
and conditions the Directors please. When issued and while they are outstanding,
the loan notes shall rank pari passu equally and rateably without discrimination
or preference and as a guaranteed, but otherwise unsecured obligation of the
Issuer.

 

2



--------------------------------------------------------------------------------



 



2.5  
No application shall be made to any stock exchange (whether in Great Britain or
elsewhere) for permission to deal in, or for an official or other listing or
quotation in respect of, the Loan Note.

3  
Redemption of the Loan Note

3.1  
The Loan Note not previously repaid or repurchased by the Issuer shall be repaid
in four equal instalments of $250,000 at par on each anniversary of the date of
this instrument up until and including the fourth anniversary.

3.2  
Notwithstanding any other provisions of this instrument, the Noteholder shall be
entitled to demand immediate redemption in full of the Loan Note at par in any
of the following events (and so that a reference in this clause 3.2 to the
Issuer shall be deemed to include a reference to the Issuer and / or the First
Guarantor and / or the Second Guarantor:

  3.2.1  
the Issuer fails to pay when due any principal payable on repayment of the Loan
Note; or

  3.2.2  
the Issuer is in default for more than 21 days (after notification to the Issuer
of any such default has been received from the Noteholder) in the performance or
observance of or compliance with any of its other undertakings contained in this
instrument; or

  3.2.3  
an order is made or an effective resolution is passed for the winding-up of the
Issuer (other than a solvent winding-up for the purposes of amalgamation or
reconstruction), or the Issuer stops or threatens to stop payment of its debts,
or the Issuer ceases or threatens to cease to carry on its business; or

  3.2.4  
an administrator of the Issuer is appointed or documents are filed with the
Court for the appointment of an administrator or notice is given of an intention
to appoint an administrator by the Issuer or its Directors or by a qualifying
floating charge holder (as defined in paragraph 14 of Schedule B1 of the
Insolvency Act 1986); or

  3.2.5  
a receiver or similar official is appointed in respect of the whole or a
substantial part of the undertaking and assets of the Issuer; or

  3.2.6  
any distress or execution (or other similar process) is levied upon or enforced
against all or a substantial part of the assets or property of the Issuer and is
not fully paid out or discharged within 21 days; or

  3.2.7  
any process or event with an effect analogous to any of those referred to in
clause 3.2.3 to clause 3.2.6 (inclusive) happens to the Issuer in a jurisdiction
outside England and Wales; or

  3.2.8  
it is or will become unlawful for the Issuer to perform or comply with any of
its obligations under this instrument, or any such obligation is not or ceases
to be legal, valid and binding,

3.3  
provided that a written demand specifying the event is received by the Issuer
while the event is continuing.

3.4  
The Loan Note repaid or purchased pursuant to any of the provisions of this
instrument shall be automatically and immediately cancelled and shall not be
reissued.

 

3



--------------------------------------------------------------------------------



 



3.5  
If the Issuer fails to pay when due any principal payable on repayment of the
Loan Note, then, without prejudice to any other right of the Noteholder, the
Issuer shall pay interest on the full amount of the Loan Note then outstanding
at the rate of 2% above LIBOR. Such interest shall accrue on a daily basis from
the due date until the date of actual payment of the Loan Note, whether before
or after judgment and shall be compounded quarterly.

4  
Undertaking

4.1  
From and after the date of this instrument and so long as any amount is payable
by the Issuer in respect of the Loan Note, each of the Issuer, the First
Guarantor and the Second Guarantor undertakes to duly perform and observe the
obligations on its part contained in this instrument to the intent that the
provisions of this instrument shall enure for the benefit of the Noteholder.

5  
Certificates

5.1  
A Certificate shall be issued under the seal of the Issuer (or executed by the
Issuer in any other manner authorised by the Companies Act 1985) and shall be in
the form or substantially the form set out in Schedule 1. The Certificate shall
refer to this instrument and bear a denoting number and have the Conditions
endorsed on it or attached to it, together with a form of the Redemption Notice.

6  
Powers of the Issuer

6.1  
Without prejudice to all other powers, however arising, of the Issuer, nothing
in this instrument shall prevent the Issuer from:

  6.1.1  
exercising its borrowing powers in any way, including by incurring any
indebtedness ranking pari passu with the Loan Note, or by creating and issuing
further unsecured loan notes either so as to be identical in all respects and
form a single series with the Loan Notes or upon such terms as to interest,
redemption and otherwise as the Directors shall think fit; or

  6.1.2  
disposing of, granting security over or dealing in any other way with any of its
business and assets in whole or in part, or changing the nature of its business
in any way; or

  6.1.3  
procuring or permitting any Subsidiary to exercise its borrowing powers in any
way, or to dispose of, grant security over or deal in any other way with any of
its business or assets in whole or in part, or to change the nature of its
business in any way.

7  
This instrument

7.1  
The Issuer may from time to time (by deed expressed to be supplemental to this
instrument) amend any provisions of this instrument (including the Conditions)
if the amendment is previously sanctioned by a Special Resolution.

7.2  
The Issuer shall at all times allow any holder of the outstanding Loan Note to
inspect a copy of this instrument during normal business hours on reasonable
notice and (provided reasonable expenses of the Issuer in doing so are paid)
shall on request supply the Noteholder as soon as reasonably practicable with a
copy of this instrument.

 

4



--------------------------------------------------------------------------------



 



8  
Set-off

The Noteholder shall be recognised by the Issuer as entitled to his Loan Note
free from any equity, defence, set-off or cross-claim on the part of the Issuer
against the original, or any intermediate holder of, his Loan Note.

9  
Meetings

Any meeting of Noteholder shall (subject to the provisions contained in Schedule
5) be convened, conducted and held in all respects as nearly as possible in the
same way as is provided in the Articles for general meetings of the Issuer.

10  
Guarantee

10.1  
Any liability incurred by the First Guarantor and Second Guarantor (together
“the Guarantors”) under this clause 10 shall be joint and several.

10.2  
The Guarantors unconditionally and irrevocably guarantee to the Noteholder for
the time being that if, for any reason whatsoever, the principal amount of his
outstanding Loan Note (or any part of it) is not paid in full by the Issuer on
the due date it shall (subject to the limitations set out in this guarantee) on
demand in writing by the Noteholder pay to him such sum as shall be equal to the
amount in respect of which such default has been made and all interest payable
in accordance with clause 3.5, provided that the maximum aggregate liability of
the Guarantors under this guarantee in respect of the principal amount of the
Loan Note (and excluding, for the avoidance of doubt, interest payable in
accordance with clause 3.5 which may be claimed in addition to such amount)
shall not exceed an amount equal to $1,000,000.

10.3  
Upon payment in full by the Guarantors of the principal amount of the Loan Note,
the Loan Note shall be deemed to have been transferred to the Guarantors.

10.4  
In accordance with clause 10.1, the Guarantors shall be liable as if they were a
principal debtor for all moneys payable pursuant to this instrument
(notwithstanding that as between the Issuer and the Guarantors, the Guarantors
are a surety only) and shall not be exonerated or discharged from liability
under this guarantee:

  10.4.1  
by time or indulgence being given to, or any arrangement or alteration of terms
being made with, the Issuer; or

  10.4.2  
by the liquidation, whether voluntary or compulsory, of the Issuer or by the
appointment of an administrative receiver or an administrator in relation to the
Issuer or its assets; or

  10.4.3  
by any act, omission, matter or thing whatsoever whereby the Guarantors as
surety only would or might have been so exonerated or discharged; or

  10.4.4  
by any exercise by the Noteholder of any of the powers conferred upon them by,
and in accordance with the provisions of, Schedule 5 and to be exercised by
Special Resolution.

10.5  
Each of the covenants and guarantees contained in this clause 10 shall be a
continuing covenant and guarantee binding on the Guarantors and shall remain in
operation until the principal amount of the outstanding Loan Note and all
interest payable in accordance with 3.5 has been fully paid or satisfied or, if
earlier, until the Guarantors have no liability under this instrument in respect
of the Loan Note.

10.6  
This clause 10 shall be deemed to contain as a separate and independent
stipulation a provision to the effect that any sums of money which may not be
recoverable from the Guarantors by virtue of a guarantee (whether by reason of
any legal limitation, disability, incapacity or any other fact or circumstance
and whether known to the Noteholders or not) shall nevertheless be recoverable
from the Guarantors as principal debtors.

 

5



--------------------------------------------------------------------------------



 



10.7  
Each Noteholder shall be entitled to determine from time to time when to enforce
this guarantee as regards his outstanding Loan Note and may from time to time
make any arrangements or compromise with the Guarantors in relation to the
guarantee given by this clause 10 which such Noteholder may think expedient
and/or in his own interest.

10.8  
Any payment to be made by the Guarantors under this instrument shall be made
without regard to any lien, right of set-off, counterclaim or other analogous
right to which the Guarantors may be, or claim to be, entitled as against any
Noteholder.

10.9  
Payment by the Guarantors to any Noteholder made in accordance with this clause
10 shall be deemed a valid payment for all purposes of this clause 10 and shall
discharge the Guarantors from their liability under this clause 10 to the extent
of the payment, and the Guarantors shall not be concerned to see to the
application of any such payment.

10.10  
In relation to any demand made by a Noteholder for payment by the Guarantors
pursuant to this clause 10:

  10.10.1  
such demand shall be in writing, shall be accompanied by the relevant
Certificates and shall state:

  10.10.1.1  
the full name and registered address of such Noteholder and the amount of
principal which is claimed;

  10.10.1.2  
that the Loan Note in respect of which such demand is made has not been
cancelled, redeemed or repurchased by the Issuer;

  10.10.1.3  
that the sum demanded is due and payable by the Issuer, that all conditions and
demands prerequisite to the obligations of the Issuer in relation to the Loan
Note have been fulfilled and made, that any grace period relating to those
obligations has elapsed and that the Issuer has failed to pay the sum demanded;

  10.10.1.4  
the date on which payment of the principal in respect of which the demand is
made should have been made to the Noteholder by the Issuer; and

  10.10.1.5  
the bank account details of a bank in the United Kingdom to which payment by the
Guarantors is to be credited.

11  
Substitution and replacement

11.1  
The Issuer may, without the consent of the Noteholder, but with the consent of
the Guarantors, substitute in place of the Issuer (or of any previous substitute
under this clause 11) as the principal debtor or debtors under:

  11.1.1  
this instrument or any instrument expressed to be supplemental to this
instrument; and

  11.1.2  
the Loan Note,
   
the Second Guarantor (Substituted Company) by means of an instrument (Substitute
Instrument) executed by the Issuer and the Guarantors in such form as they shall
agree, a copy of which shall be made available for inspection by Noteholder.

 

6



--------------------------------------------------------------------------------



 



11.2  
Compliance with the provisions of this clause 11 shall operate to release the
Issuer from all or any of its obligations under this instrument or any previous
Substitute Instrument and the Loan Note, but without prejudice to any claims
which have arisen prior to the date on which the substitution takes effect. Not
later than fourteen days after the execution of any Substitute Instrument the
Issuer shall give notice of the substitution to the Noteholders. The non-receipt
of notice by or the accidental omission to give notice to any Noteholder shall
not invalidate any substitution pursuant to this clause 11.

11.3  
Upon the execution of the Substitute Instrument and compliance with the other
provisions of this clause 11, the Substituted Company shall be deemed to be
named in this instrument, on the Loan Note and in the Conditions as the
principal debtor in the place of the Issuer as provided in the Substitute
Instrument. The existing Certificates held by the Noteholders (including the
Conditions endorsed on them) shall not be cancelled but shall remain valid in
relation to the Substituted Company.

11.4  
The guarantee given by the First Guarantor pursuant to clause 10 (Guarantee)
shall remain in full force and effect notwithstanding, and shall not be
prejudiced in any way by any substitution made in accordance with this clause 10
and further shall, in accordance with clause 11, continue in force as a
guarantee of the obligations of any Substituted Company to pay principal and
interest on the Loan Note on the terms set out in this instrument and in the
Conditions, subject always to the conditions of the Guarantee, in all cases in
accordance with this clause 11.

11.5  
The Guarantee (or, as the case may be, any Substitute Guarantee) may be replaced
at the discretion of the Issuer with a further guarantee (Substitute Guarantee)
provided that such replacement Substitute Guarantee shall be from a substitute
guarantor which is approved by the Noteholders and on terms which are
substantially no less favourable to the Noteholders than the terms of the
Guarantee or Substitute Guarantee which it replaces. Any replacement guarantee
shall be constituted by a supplemental deed in a form approved by the Issuer and
the Noteholders.

11.6  
In the event that a Substitute Guarantee is to be issued, the obligations of the
existing guarantor to the Noteholders, whether pursuant to the Guarantee or a
Substitute Guarantee, shall terminate absolutely and unconditionally with effect
from the date on which the replacement Substitute Guarantee shall come into full
force and effect save for any obligation or liability guaranteed which shall
have arisen by reason of any failure on or prior to that date by the Issuer to
pay on the due date for payment any principal amount of the Loan Notes
(including without limitation interest payable in accordance with clause 3.5).
Following such Substitute Guarantee coming into force references in this
instrument to the Guarantor shall, save in respect of any such obligation or
liability as stated above, be read as reference to the guarantor which has given
the Substitute Guarantee.

12  
Third party rights

Save as expressly set out in this instrument and other than in respect of the
Noteholder, nothing in this instrument is intended to confer on any person any
right to enforce any term of this instrument which that person would not have
but for the Contracts (Rights of Third Parties) Act 1999.

 

7



--------------------------------------------------------------------------------



 



13  
Governing law and jurisdiction

13.1  
This instrument and any dispute or claim arising out of or in connection with it
or its subject matter or formation (including non-contractual disputes or
claims) shall be governed by and construed in accordance with the law of England
and Wales.

13.2  
The parties irrevocably agree that the courts of England and Wales shall have
exclusive jurisdiction to settle any dispute or claim that arises out of or in
connection with this instrument or its subject matter or formation (including
non-contractual disputes or claims).

 

8



--------------------------------------------------------------------------------



 



Schedule 1 Certificate

                  Certificate Number   Date of Issue     Amount    
 
          $ 1,000,000  

Puricore International Limited
$1,000,000 INTEREST FREE GUARANTEED LOAN NOTE
Created and issued pursuant to the memorandum and articles of association of the
Issuer and to a resolution of the board of directors passed on August 2009.
THIS IS TO CERTIFY THAT [LOAN NOTE HOLDER(S)] is the registered holder of the
amount set out above of the $1,000,000 Guaranteed Loan Note constituted by an
instrument entered into by the Issuer on August 2009 (Loan Note Instrument). The
Loan Note is guaranteed by Puricore plc and Labcaire Systems Limited (in
accordance with the terms of the Loan Note Instrument) and issued with the
benefit of and subject to the provisions contained in the Loan Note Instrument
and the conditions endorsed on this certificate.

1.  
The Loan Note is repayable in accordance with paragraph 1 of Schedule 3.

2.  
This certificate must be surrendered before any transfer, whether of the whole
or any part of the Loan Note comprised in it, can be registered or any new
certificate issued in exchange.

3.  
Any change of address of the Noteholder must be notified in writing signed by
the Noteholder to the Issuer at its registered office from time to time.

4.  
The notes are transferable in amounts and in integral multiples of $250,000 in
accordance with the terms of the conditions and the Loan Note Instrument.

5.  
Words and expressions defined in the Loan Note Instrument shall bear the same
meaning in this certificate and in the Conditions endorsed on this certificate.

6.  
The Loan Note is subject to and to be construed in accordance with the laws of
England and Wales.

DATED: August 2009
Executed as a deed by Puricore
International Limited acting by
[DIRECTORS]:

         
 
 
 
Director    
 
       
 
 
 
Director/Secretary    

 

9



--------------------------------------------------------------------------------



 



Schedule 2 Redemption Notice
The directors of Puricore International Limited
2 Bloomsbury Street,
London,
WC1B 3ST
NOTICE OF EXERCISE OF REDEMPTION RIGHTS

1.  
I/We, the registered holder(s) of the Loan Note represented by this Certificate,
give notice of my/our desire to exercise my/our right to require repayment by
the Issuer of the whole/$[AMOUNT] of the principal amount of such Loan Note in
accordance with the Conditions, together with accrued interest (less any
applicable taxes), on [DATE].

2.  
I/We authorise the despatch of a cheque payable in my/our favour in respect of
the principal moneys and interest due to me/us and (in the case of a redemption
of part of the principal moneys represented by this Certificate) either this
Certificate duly endorsed with a memorandum of the amount and date of the
redemption or a fresh Certificate in my/our name(s) for the balance of the
principal moneys not repayable on this occasion to:

     
(Name)
   
 
   
 
(Address)
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
Signature(s) of Noteholders
   
 
   
 
   
 
   
 
   
 
   
DATED: [DATE]
   

 

10



--------------------------------------------------------------------------------



 



Schedule 3 Conditions

1  
Redemption

1.1  
The Loan Notes will be repaid at par (less any applicable taxes) in four equal
instalments of $250,000 on each of the first four anniversaries of the date of
the Loan Note Instrument unless previously purchased or redeemed as provided
below.

1.2  
The Issuer may at any time purchase the Loan Note by private treaty, by tender
(available to all Noteholders alike) or by any other means at any price.

1.3  
All Loan Notes redeemed or purchased by the Issuer in accordance with the
Conditions shall be cancelled and the Issuer shall not be at liberty to keep
them subsisting for the purposes of re-issue or to re-issue them or (subject
always to clause 6) to issue any other Loan Notes in their place.

1.4  
In the case of redemption of part only of the Loan Notes of a Noteholder, the
relevant Certificate shall be either endorsed with a memorandum of the nominal
amount of the Loan Note so redeemed and the date of such redemption, or
cancelled and (without charge) replaced by a fresh Certificate for the balance
of the principal moneys not then repayable.

1.5  
The Issuer shall not be obliged to make any payment to any Noteholder by way of
redemption of the Loan Note of a Noteholder except insofar as it receives his
Certificate (or, if lost, an indemnity in a form reasonably acceptable to the
Issuer) together with the Redemption Notice duly completed. If any Noteholder
shall fail or refuse to deliver up the Certificate for his Loan Note to the
Issuer at its registered office at the time for their redemption or shall fail
or refuse to accept payment of the redemption moneys or any accrued interest
payable in respect of them the moneys payable to such Noteholder shall be set
aside by the Issuer and paid into a separate bank deposit account. Such setting
aside shall be deemed for all the purposes of these Conditions to be a payment
to such Noteholder and the Issuer shall by doing so be discharged from all
obligations in connection with such Loan Notes. If the Issuer shall place those
moneys on deposit at a bank the Issuer shall not be responsible for the safe
custody of such moneys or for interest on them except such interest (if any) as
the moneys may earn whilst on deposit (less any reasonable expenses properly
incurred by the Issuer in connection with them).

2  
Foreign currency

2.1  
All amounts payable to the Noteholder in respect of the Loan Note (including
without limitation any interest due in accordance with clause 3.5 of this
instrument) shall be payable in US$.

3  
Payments

3.1  
Payment of principal amount owing on the Loan Note may be made by cheque or
warrant made payable and sent through the post to the Noteholder at his
registered address or, in the case of joint Noteholders, to the joint Noteholder
who is first named on the Register in respect of the Loan Note at his registered
address, or made payable to such person and sent to such address as the holder
or all the joint holders may by notice in writing to the Issuer direct. Every
such cheque or warrant may be sent through the post at the risk of the
Noteholder or joint Noteholders and due payment of such cheque or warrant by the
banker upon whom it is drawn shall be satisfaction of the principal and interest
represented by it.

3.2  
Whenever any payment due on any Loan Notes shall become due on a day which is
not a business day, payment shall be made on the next succeeding business day.

 

11



--------------------------------------------------------------------------------



 



4  
Miscellaneous

4.1  
The calculation by the Issuer of any amount due on any Loan Note shall (except
in the case of manifest error) be binding on all Noteholders and all persons
claiming through or under them.

4.2  
So long as the Loan Notes remain in issue the Issuer shall send to each
Noteholder a copy of every notice, circular, accounts or other document required
by law to be sent by the Issuer generally to the holders of its ordinary share
capital at the same time as they are sent to such shareholders.

4.3  
Any amounts unclaimed, set aside or retained in accordance with these Conditions
in respect of any Loan Note may (without constituting the Issuer a trustee in
relation to them) be deposited or invested by the Issuer as the Directors see
fit until they are validly claimed (the claimant having provided the Issuer with
such evidence of his entitlement as the Directors may require) and, if not so
claimed within 12 years of first falling due for payment by the Issuer, shall
then belong to the Issuer to the exclusion of all further claims by, under or
through any Noteholder.

 

12



--------------------------------------------------------------------------------



 



Schedule 4 The Register

1  
Register

1.1  
The Issuer shall keep the Register at its registered office or (subject to the
provisions of section 190 Companies Act 1985) at the offices of the Registrar of
the Issuer in one or more books and enter in the Register:

  1.1.1  
the issue and all transfers and changes of ownership of the Loan Notes,
including the names and addresses of the Noteholders;

  1.1.2  
the amount of the Loan Notes held by every Noteholder and the principal moneys
paid up on them;

  1.1.3  
the first date or dates of issue of the Loan Notes and the date on which the
name of every Noteholder is entered in respect of the Loan Notes standing in his
name; and

  1.1.4  
the serial number of each Certificate issued and the date of its issue.

1.2  
Any change of name or address on the part of any (Noteholder) shall immediately
be notified to the Issuer and on receipt the Register shall be altered
accordingly. The Noteholders or any of them and any person authorised in writing
by any of them shall be at liberty at all reasonable times during office hours
to inspect the Register and to take copies of it or of extracts from it. The
Register may nevertheless be closed by the Issuer for such periods and at such
times as the Issuer may think fit, provided that it is not closed for more than
30 days in any one year.

1.3  
The Issuer shall recognise the registered holder of any Loan Notes as the
absolute owner of them and shall not be bound to take notice or see to the
execution of any trust (whether express, implied or constructive) to which any
Loan Note may be subject. The receipt of the registered holder for the time
being of any Loan Notes or (in the case of joint registered holders) the receipt
of any of them for the interest from time to time accruing due in respect of the
Loan Notes or for any other moneys payable in respect of them shall be a good
discharge to the Issuer notwithstanding any notice it may have (whether express
or otherwise) of the right, title, interest or claim of any other person to or
in such Loan Notes, interest or moneys. No notice of any trust (express, implied
or constructive) shall be entered on the Register in respect of any Loan Notes.

2  
Transfer and transmissions

2.1  
The Loan Note is transferable in whole or (in amounts and integral multiples of
£250,000) in part by instrument in writing in the usual common form or such
other form as the Directors may approve.

2.2  
Every instrument of transfer must be signed by the transferor or (where the
transferor is a corporation) given under its common seal or executed in any
other manner authorised by the Companies Act 1985 or Companies Act 2006. The
transferor shall be deemed to remain the owner of the Loan Note to be
transferred until the name of the transferee is entered in the Register in
respect of them.

2.3  
Every instrument of transfer must be lodged for registration at the place where
the Register shall for the time being be kept, and must be accompanied by the
Certificate for the Loan Note to be transferred and such other evidence, if any,
as the Issuer may require to prove the title of the transferor or his right to
transfer the Loan Note (and, if the instrument is executed by some other person
on his behalf, the authority of that person to do so). Where the Loan Note on
the Certificate is transferred, the Certificate shall be cancelled and a single
new Certificate for the balance of the Loan Note issued in lieu without charge.
Except as provided in this instrument, every instrument of transfer completed
and lodged in accordance with this instrument shall be entered in the Register
and the name of the transferee shall be entered in the Register as the new
holder of the Loan Note transferred to him.

 

13



--------------------------------------------------------------------------------



 



2.4  
All instruments of transfer which are registered shall be retained by the
Issuer.

2.5  
No transfer of the Loan Note shall be registered when the Register is closed. In
addition, the Directors may in their absolute discretion refuse to register the
transfer of the Loan Note if:

  2.5.1  
it is not in favour of four or fewer transferees; or

  2.5.2  
it is in favour of a minor, bankrupt or person of mental ill-health; or

  2.5.3  
in the opinion of the Directors, registration of the transfer would contravene
the law in any jurisdiction.

2.6  
If the Directors refuse to register a transfer they shall within two months
after the date on which the transfer was lodged send the transferee(s) notice of
the refusal.

2.7  
The executors or administrators of a deceased Noteholder (not being one of
several joint holders) and, in the case of the death of one or more of several
joint holders, the survivor or survivors of them, shall be the only persons
recognised by the Issuer as having any title to the Loan Note.

2.8  
Any person becoming entitled to the Loan Note in consequence of the death or
bankruptcy of the holder of the Loan Note may, upon producing such evidence of
his capacity or of his title as the Issuer shall think sufficient, be registered
himself as the holder of the Loan Note or (subject to the preceding paragraphs
as to transfer) may transfer the Loan Note.

2.9  
No fee shall be charged by the Issuer in respect of the registration of any
instrument of transfer or other document relating to or affecting the title to
the Loan Note or otherwise for making any entry in the Register affecting title
to any Loan Note.

3  
Notices

3.1  
A notice or other communication given to a party under this instrument:

  3.1.1  
shall be in writing in the English language (or be accompanied by a properly
prepared translation into English);

  3.1.2  
shall be sent for the attention of the person (being, in the case of the
Noteholder, Michael McManus Jr and Richard Zaremba), and to the address
specified in this clause 3 (or such other address or person as the party may
notify to the others, in accordance with the provisions of this clause 3); and

  3.1.3  
shall be:

  3.1.3.1  
delivered personally; or

  3.1.3.2  
delivered by commercial courier; or

  3.1.3.3  
sent by recorded delivery requiring signature on delivery; or

  3.1.3.4  
sent by airmail requiring signature on delivery.

 

14



--------------------------------------------------------------------------------



 



  3.1.4  
The addresses for service of notice are the addresses of the Parties as set out
at the beginning of this instrument, and in the case of the Noteholder the
address as set out in the Certificate, or such other address as one party shall
give to the other following Completion.

3.2  
Any notice or other communication shall be deemed to have been duly received:

  3.2.1  
if delivered personally, at the time of delivery; or

  3.2.2  
if delivered by commercial courier, at the time of signature of the courier’s
delivery receipt; or

  3.2.3  
if sent by recorded delivery requiring signature on delivery, at the time of
signature of the delivery receipt; or

  3.2.4  
if sent by airmail requiring signature on delivery, at the time of signature of
the delivery receipt.

3.3  
For the purposes of this clause 3:

  3.3.1  
all times are to be read as local time in the place of deemed receipt; and

  (a)  
if deemed receipt under this clause 3 is not within business hours (meaning 9.00
am to 5.30 pm Monday to Friday on any Business Day), the notice or other
communication is deemed to have been received when business next starts in the
place of receipt.

3.4  
A person entitled to the Loan Note in consequence of the death or bankruptcy or
liquidation of a Noteholder or otherwise by operation of law shall be entitled,
upon producing to the Issuer such evidence as the Issuer may reasonably require
to show his title to the Loan Note, and upon giving the Issuer an address within
the United Kingdom for the service of notices, to have served upon or delivered
to him at such address any notice or document to which the Noteholder would have
been entitled, and such service or delivery shall for all purposes be deemed a
sufficient service or delivery of such notice or document on all persons
interested (whether jointly with or as claiming through or under him) in the
Loan Note. Otherwise, any notice or document delivered or sent by post to or
left at the address of any Noteholder in pursuance of these provisions shall,
notwithstanding that such Noteholder be then dead or bankrupt or in liquidation,
and whether or not the Issuer shall have notice of his death or bankruptcy or
liquidation, be deemed to have been duly served or delivered in respect of the
Loan Note registered in the name of such Noteholder as sole or first-named joint
holder.

4  
Replacement of Certificates

4.1  
Should the Certificate be lost, stolen, mutilated, defaced or destroyed, it may
be replaced at the registered office of the Issuer upon payment by the claimant
of the expenses of the Issuer in connection with replacing it and on such terms
as to evidence, indemnity, security or otherwise as the Issuer may reasonably
require. Mutilated or defaced Certificates must be surrendered before
replacements shall be issued.

 

15



--------------------------------------------------------------------------------



 



Schedule 5 Meetings of Noteholders

1  
The Issuer may at any time convene a meeting of the Noteholders and in addition
shall do so upon the request in writing (specifying the business of the meeting
in reasonable detail) signed by the registered holders of not less than
one-tenth in nominal value of the outstanding Loan Note.

2  
At least 14 days’ notice (exclusive of the day on which the notice is served or
deemed to be served and of the day for which notice is given) of every meeting
shall be given to the Noteholders. The notice shall specify the place, day and
hour of the meeting and the general nature of the business to be transacted but
it shall not be necessary to specify in the notice the terms of any resolution
to be proposed. The accidental omission to give notice to, or the non-receipt of
notice by, any of the Noteholders shall not invalidate the proceedings at any
such meeting.

3  
A Director or a Noteholder nominated by the Issuer for such purpose shall be
entitled to take the chair at every such meeting and if no such nomination is
made or if at any meeting the person nominated shall not be present within 15
minutes after the time appointed for holding the meeting the Noteholders present
shall choose one of their number present to be chairman. The Directors and the
secretary and solicitors of the Issuer and any other person authorised on their
behalf by the Directors may attend and speak at any such meeting.

4  
At any such meeting convened for any purpose other than the passing of a Special
Resolution persons holding or representing by proxy one-tenth in nominal value
of the Loan Notes for the time being outstanding shall form a quorum for the
transaction of business. At any meeting convened for the purpose of passing a
Special Resolution persons holding or representing by proxy a clear majority in
nominal value of the outstanding Loan Note shall form a quorum. No business
(other than the choosing of a chairman) shall be transacted at any meeting
unless the requisite quorum be present at the commencement of business.

5  
If within 15 minutes from the time appointed for any meeting of the Noteholders
a quorum is not present the meeting shall, if convened upon the requisition of
the Noteholders, be dissolved. In any other case it shall stand adjourned to
such day and time (being not less than seven days later) and to such place as
may be appointed by the chairman and at such adjourned meeting the Noteholder or
Noteholders present in person or by proxy and entitled to vote (regardless of
the nominal value of the outstanding Loan Note held by them) shall form a quorum
and shall have power to pass a Special Resolution or other resolution and to
decide upon all matters which could properly have been disposed of at the
meeting from which the adjournment took place.

6  
Notice of any adjourned meeting at which a Special Resolution is to be submitted
shall be given in the manner provided in this instrument and such notice shall
state that the Noteholder present in person or by proxy at the adjourned meeting
will form a quorum.

7  
The chairman may with the consent of any meeting at which a quorum is present
(and shall, if so directed by the meeting) adjourn the meeting from time to time
and from place to place but no business shall be transacted at any adjourned
meeting except business which might lawfully have been transacted at the meeting
from which the adjournment took place.

 

16



--------------------------------------------------------------------------------



 



8  
At any meeting a resolution put to the vote of the meeting shall be decided on a
show of hands unless (before or on the declaration of the result of the show of
hands) a poll is demanded by the chairman or by one or more Noteholders present
in person or by proxy and holding or representing at least one-twentieth in
nominal value of the outstanding Loan Note. Unless a poll is so demanded a
declaration by the chairman that a resolution has been carried or carried
unanimously or by a particular majority or not carried by a particular majority
or lost shall be conclusive evidence of the fact without proof of the number or
proportion of the votes recorded in favour of or against such resolution.

9  
If a poll is duly demanded it shall be taken in such manner as the chairman may
reasonably direct and the result of a poll shall be deemed to be the resolution
of the meeting at which the poll was demanded.

10  
In the case of an equality of votes, whether on a show of hands or on a poll,
the chairman of the meeting at which the show of hands takes place or at which
the poll is demanded shall be entitled to a casting vote in addition to the vote
or votes (if any) to which he may be entitled as a Noteholder.

11  
A poll demanded on an election of a chairman or on a question of adjournment
shall be taken immediately. A poll demanded on any other question shall be taken
at such time and place as the chairman reasonably directs.

12  
The demand for a poll shall not prevent the continuance of a meeting for the
transaction of any business other than the question on which the poll has been
demanded. The demand for a poll may be withdrawn.

13  
On a show of hands every Noteholder who (being an individual) is present in
person or (being a corporation) is present by its duly authorised representative
or by one of its officers as its proxy shall have one vote. On a poll every
Noteholder who is present in person or by proxy shall have one vote for every $1
nominal value of outstanding Loan Notes of which he is the holder.

14  
On a poll votes may be given either personally or by proxy and a Noteholder
entitled to more than one vote need not (if he votes) use all his votes or cast
all the votes he uses in the same way.

15  
In the case of joint registered holders of the Loan Note the vote of the senior
who tenders a vote (whether in person or by proxy and whether on a show of hands
or on a poll) shall be accepted to the exclusion of the votes of the other joint
holders and for this purpose seniority shall be determined by the order in which
the names stand in the Register in respect of the joint holding.

16  
The instrument appointing a proxy shall be in the usual common form or such
other form as the Issuer may approve and shall be in writing under the hand of
the appointor or of his attorney duly authorised in writing or (if the appointor
is a corporation) either under its common seal or under the hand of an officer
or attorney duly authorised. Such instrument shall be deemed to confer authority
to demand or join in demanding a poll and (unless it states otherwise) to vote
as the proxy sees fit on any resolution, amendment or other business properly
put to the meeting or meetings for which the instrument is given.

17  
A person appointed to act as a proxy need not be a Noteholder.

18  
The instrument appointing a proxy and the power of attorney or other authority
(if any) under which it is signed or a notarially certified copy of such power
or authority shall be deposited at the registered office of the Issuer or such
other place as the Issuer shall reasonably direct not less than 48 hours before
the time appointed for holding the meeting or adjourned meeting or for the
taking of the poll at which the person named in the instrument proposes to vote,
and in default the instrument of proxy shall not be treated as valid. No
instrument appointing a proxy shall be valid after the expiration of 12 months
from the date named in it as the date of its execution.

 

17



--------------------------------------------------------------------------------



 



19  
A vote given in accordance with the terms of an instrument of proxy shall be
valid notwithstanding the previous death or insanity of the principal or
revocation of the proxy or of the authority under which the proxy was executed
provided that no intimation in writing of such death, insanity or revocation
shall have been received by the Issuer before the commencement of the meeting or
adjourned meeting or the taking of the poll at which the proxy is used.

20  
No modification, variation or abrogation of the terms, conditions and provisions
contained in this instrument or the rights of the Noteholders shall be made by
the Issuer unless a meeting of the Noteholders shall have assented to any such
modification, variation or abrogation by Special Resolution. The Noteholders
shall in addition to all other powers have the following powers exercisable by
Special Resolution:

  20.1  
Power to sanction any proposals for any modification, variation, abrogation or
compromise of, or arrangement in respect of, the rights of the Noteholders
against the Issuer, whether such rights shall arise under this instrument or
otherwise;

  20.2  
Power to sanction any scheme or proposal for the exchange or sale of the Loan
Note for, or the conversion of the Loan Note into or the cancellation of the
Loan Note in consideration of, shares, stock, notes, bonds, debentures,
debenture stock and/or other obligations and/or other securities of the Issuer
or any other company formed or to be formed, or for or into or in consideration
of cash, or partly for or into or in consideration of any such shares, stock,
notes, bonds, debentures, debenture stock and/or other obligations and/or
securities and partly for or into or in consideration of cash;

  20.3  
Power to assent to any modification of the provisions contained in this
instrument, including the Conditions, which shall be proposed by the Issuer; and

  20.4  
Power to modify the date fixed for final redemption of the Loan Note, to reduce
or cancel the principal payable on the Loan Note, or to reduce the amount
payable or modify the method of calculating the amount payable, or modify the
date or dates for payment in respect of, any interest on the Loan Note.

21  
Provided always that no modification to this instrument and no modification,
abrogation or compromise of the rights of the Noteholders or scheme or proposal
which would have the effect of increasing the liability of the Issuer and the
the Guarantor (or either one of them) in respect of the Loan Note, or which
would be prejudicial to the rights of the the Guarantors against, or to the
security interests granted to the Guarantors by, the Issuer, shall be made
without the written consent of the Guarantors having first been given.

22  
A Special Resolution shall be binding upon all the Noteholders (whether or not
present at such meeting) and each of the Noteholders shall be bound to give
effect to it accordingly, and the passing of any such resolution shall be
conclusive evidence that the circumstances justify passing it (the intention
being that it shall rest with the meeting to determine without appeal whether or
not the circumstances justify passing it).

 

18



--------------------------------------------------------------------------------



 



23  
Subject always to compliance with the proviso to paragraph 22 above, to the
extent applicable, a resolution in writing signed by the holders of 95% in
nominal amount of the outstanding Loan Notes who are for the time being entitled
to receive notice of meetings shall for all purposes be as valid and effectual
as a Special Resolution. Such resolution in writing may be contained in one
document or in several documents in like form each signed by one or more
Noteholders.

24  
Minutes of all resolutions and proceedings at every meeting of Noteholders shall
be made and duly entered in books to be from time to time provided for that
purpose by the Issuer and any such minutes, if purporting to be signed by the
chairman of the meeting, shall be conclusive evidence of the matters stated in
them and until the contrary is proved every such meeting in respect of the
proceedings of which minutes have been made and signed shall be deemed to have
been duly held and convened, and all resolutions passed at the meeting to have
been duly passed.

Executed as a deed by Puricore
International Limited acting by
[DIRECTORS]:

         
 
  /s/ Greg Bosch
Director    
 
 
 
/s/ Darren Weis
Director/Secretary    

Executed as a deed by Labcaire Systems
Limited acting by [DIRECTORS]:

         
 
  /s/ Michael A. McManus    
 
  Director    
 
 
 
/s/ Neil Blewitt
Director/Secretary    

Executed as a deed by Puricore Plc
acting by [DIRECTORS]:

         
 
  /s/ Greg Bosch    
 
  Director    
 
 
 
/s/ Darren Weis
Director/Secretary    

 

19